In a proceeding to stay arbitration, the appeal is from an order of the Supreme *925Court, Nassau County, dated July 24, 1979, which granted a stay of arbitration pending a trial of the preliminary issue of whether timely notice of the accident was given pursuant to an uninsured motorist indorsement. Order reversed, on the law, with $50 costs and disbursements, the application is denied and the parties are directed to proceed to arbitration. Petitioner’s unexplained two-month delay in giving notice of disclaimer precluded it from effectively disclaiming on the ground that the insured failed to give timely notice of the accident (see Insurance Law, § 167, subd 8; Hartford Ins. Co. v County of Nassau, 46 NY2d 1028; Matter of Allstate Ins. Co. [Frank], 44 NY2d 897). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.